Citation Nr: 1338098	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In August 2011, the Board remanded the Veteran's claims for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence does not indicate that bilateral hearing loss was initially manifest during service, was manifest within one year of separation, or that the current diagnosis of bilateral hearing loss is attributable to service.

2.  The preponderance of the evidence does not indicate tinnitus was initially manifest during service. 

3.  The preponderance of the evidence does not indicate that a heart disorder was initially manifest during service, was manifest within one year of separation, or that any current cardiovascular diagnosis is attributable to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).   

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3.  A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March and May 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2006.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Although the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), an October 2011 Memorandum of Unavailability of Federal Records indicated that the SSA had destroyed the Veteran's folder, and that no records were available for review.  As such, the Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to the Veteran's audiological claims, following an August 2011 Board remand, a VA audiological examination was provided in September 2011 to ascertain whether the Veteran's hearing loss and/or tinnitus was etiologically-related to service.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions obtained are adequate, as the examiners provided findings relevant to the issues at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As to the Veteran's cardiovascular claim, the Board finds that a VA examination is not necessary to determine whether heart disease is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for any cardiac diagnosis, treatment, or complaint, and the record is silent for any competent medical evidence of a probative link to service for any heart disorder.  In light of these findings, the requirements of McLendon have not been met for any issue addressed in this section.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for hearing loss, tinnitus, and heart disease.  He contends that his audiological diagnoses are causally-related to his period of active service due to his work as a mechanic and exposure to loud engines, and that his cardiac disorder began during service.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as sensorineural hearing loss and heart disease, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include shin splints.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

At the outset, the Board notes that the Veteran has current diagnoses of hearing loss (which meets the standards as set forth in VA regulations, described in detail below), tinnitus, cardiomyopathy, and coronary artery disease (CAD), status post automatic implanted cardioverter defibrillator (AICD).  Thus, element (1) of Hickson has been satisfied for each of his service connection claims.

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Veteran's most recent VA audiological examination in August 2011 demonstrates puretone thresholds, bilaterally, that meet the criteria for hearing loss for VA compensation purposes.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Turning to the Veteran's service treatment records, the Board notes that there is no indication of complaints, treatment, or diagnosis for any hearing disorder during his period of active duty.  The Veteran's August 1967 enlistment examination indicated hearing thresholds within normal limits, bilaterally.  The Board also notes that, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The entrance audiogram in the instant case was conducted in August 1967 and presumably needs to be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  If converted to ISO, the Veteran's puretone thresholds were as follows (with ISO conversions in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
--
5 (10)
LEFT
15 (30)
15 (25)
20 (30)
--
15 (20)

On separation in April 1969, ears were marked as "Normal" following an examination, and the Veteran checked "No" to ear, nose, or throat trouble, and also to hearing loss.  At that time, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
0
LEFT
20
15
20
--
10

Post service,  the Veteran reported working in a factory, in construction, as a farmer, and in an auto body shop, and that he used hearing protection during each occupational stint.  He also reported recreational hunting, and stated that hearing protection was used.  See VA examination report, September 2011.  Per the record, the first reported audiological complaint was documented in a February 2001 private report.  During that visit, the Veteran was seen for otorrhea (ear drainage), and his history included a longstanding problem with intermittent drainage from the left ear.  It was noted that he periodically used drops, and that his ear infections would subside following treatment.  The Veteran reported some decrease in left ear hearing acuity during the occasional infection process (by as much as 50 percent), and he attributed some of his hearing loss to exposure to excessively-loud noise.  After a cleaning of the ear canal, some granulation of tissue was observed around the drum head, with no perforation.  His right ear was completely filed with wax, and was cleaned.  That drum was normal.

In conjunction with his claim, the Veteran was afforded a VA compensation and pension examination in August 2007.  At that time, the examiner noted the Veteran's in-service history of noise exposure, to include engines in the motor pool, tanks, and small arms.  Post service, and as noted above, the Veteran reported working in a factory, construction, and an auto body shop (with hearing protection).  The Veteran reported tinnitus, though he was unsure as to the date of onset.  He was unable to state whether tinnitus was present at the time of separation.  

On examination, speech discrimination was 98 percent in the right ear, and 100 percent in the left.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
60
LEFT
45
35
40
40
60

As such, the Veteran's hearing loss meets the standards of 38 C.F.R. § 3.385, bilaterally, and he has a hearing disability per VA regulations.  However, the examiner opined that current hearing loss was not likely related to service, as the Veteran's hearing was normal on separation.  As to tinnitus, the Veteran indicated a 30-year history, putting onset after separation from service.  It was further noted that chronic external otitis was another factor which may have worsened hearing acuity.  Finding that this opinion violated the tenets of Hensley, in that the negative opinion was tied only to the results of the Veteran's separation examination, the Board remanded his audiological claims for an additional VA examination.

In September 2011, a VA examiner found that puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
55
LEFT
45
50
45
40
50

It was found that test results were valid for rating purposes, and speech recognition was 96 percent in the right ear and 100 percent in the left.  The Veteran was diagnosed with sensorineural hearing loss in the right ear, and mixed hearing loss in the left.  Following a review of the Veteran's claims file, it was noted that it was less likely than not that the Veteran's hearing loss was related to active service.  In support of this opinion, the examiner indicated that hearing was normal on entrance, and that the separation examination also demonstrated hearing within normal limits, bilaterally.  While the 1967 enlistment examination did not indicate whether hearing was measured in ASA or ISO units, the examiner noted that, when converted, hearing acuity actually improved during active duty.  If the entrance readings were recorded in ISO, then there was no significant shirt in hearing thresholds compared to the discharge examination.  Therefore, no matter the units used, hearing thresholds did not decrease in any significant amount during the Veteran's military career.  It was also noted that the Veteran's other audiological diagnosis in the left ear resulted in even greater hearing loss, and that this diagnosis was not consistent with noise exposure.

As to the Veteran's tinnitus claim, the examiner stated that an opinion could not be reached without resorting to mere speculation.  It was noted that the Veteran had no idea when his tinnitus began, and that he had a known disease process in the left ear which is a possible contributing factor.  

As to the Veteran's assertions that he currently suffers from audiological disorders that are etiologically-related to his period of active duty, the United States Court of Appeals for the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In that regard, he is deemed competent to report symptoms such as hearing loss or ringing in the ears since his period of active duty, a statement he proffered in May 2006.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Here, following this statement, the Veteran reported tinnitus for a period of 30 years (see Compensation and Pension Worksheet, August 2007), which would place the date of onset in 1977, a number of years after separation.  In May 2006, the Veteran stated that hearing loss and tinnitus began at the same time.  Further, at the time of the most recent VA examination, the Veteran had "no idea" when tinnitus began.  Therefore, while the Veteran is competent to report ringing in the ears, or a decrease in hearing acuity, the credibility of the May 2006 statement is called into question, and as such this statement lacks probative value in this instance.  See Buchanan.

In order to establish service connection, the record would have to contain competent medical evidence of record linking the Veteran's claimed audiological disorders to his period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of current diagnoses throughout the appellate period, the preponderance of the medical evidence is against the finding of a relationship between the Veteran's currently-diagnosed hearing loss and tinnitus, and his period of active service.

The most probative evidence of record does not establish that the Veteran's hearing loss is related to service, or sensorineural hearing loss manifest within one year of separation.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of a any audiological disorder during service.  Instead, the record establishes that, more than three decades after separation, the Veteran reported with an ear disorder which was not found to be noise-induced.  Following years of ongoing treatment, the record lacks a probative medical opinion linking either claimed audiological disorder to active duty.  While the Board has taken the Veteran's statements regarding long-term audiological symptomatology into account, the Board finds that these statements are not probative in this instance.


Cardiovascular Disease

Regarding the Veteran's claim for service connection for a heart disorder, he asserted in May 2006 that his heart condition was caused by his inability to "get an early out," because his father had a hard stroke before he was due for discharge.  The Veteran reported that constant stress working in the motor pool in Germany led to a heart disorder, as well as his current unemployability (to this last point, the Board points out that entitlement to individual unemployability was denied in a November 2006 rating decision, and not subsequently appealed by the Veteran).

The Board notes that the Veteran's service treatment records are negative for complaints, findings, or treatment for any cardiac disorder.  At the time of his April 1969 separation examination, normal cardiac testing was reported, and the Veteran denied any shortness of breath, pain or pressure in his chest, palpatation, or high or low blood pressure during his Report of Medical History.

Post-service, a December 2000 medical report noted that the Veteran sustained a myocardial infarction in 1997, and was presently status post revascularization.  He developed chest pain and a stress test revealed an inferior wall infarct with some anterior wall ischemia.  He was diagnosed with chronic, stable angina and left ventricular dysfunction.  

A private report from February 2001 indicated that electrocardiogram (EKG) readings found evidence of an old, inferior wall myocardial infarction, but was otherwise unremarkable.  Laboratory testing was also normal.  The Veteran was diagnosed with ischemic/dilated cardiomyopathy with cardiac arrest secondary to ventricular fibrillation, with no evidence for acute myocardial infarction.  An additional report, authored the same month, noted that the Veteran collapsed a few days prior and was found to be in ventricular fibrillation.  Subsequently, an angiogram was performed.

In March 2001, the Veteran was diagnosed with arteriosclerotic CAD, status post angioplasty.  It was also noted that the Veteran was obese with a prior history of smoking and excessive alcohol use.  

A private report from February 2006 diagnosed the Veteran with ischemic cardiomyopathy with ICD discharge, atherosclerotic CAD, ventricular fibrillation arrest, and hyperlipidemia.

VA outpatient treatment reports document recurrent heart treatment, to include the insertion of a pacemaker.  However, none of these reports have indicated that any currently-diagnosed coronary disorder is etiologically-related to the Veteran's period of active service, or that any heart disorder was initially diagnosed within one year following separation in 1969.

Acknowledgement is given to the Veteran's assertions that his cardiac disorders began, or were the result of, active service.  As discussed above, he is deemed competent to report symptoms such as chest pain.  See Jandreau.  In this case, however, such symptoms were specifically denied by the Veteran on separation in 1969.  Further, the Veteran has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis such as those of record.  See Jandreau.  

Further, inasmuch as the record currently contains a diagnosis of ischemic heart disease, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  The Veteran, however, is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as Vietnam service has neither been asserted nor established.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  Per his DD-214, he does not carry the Vietnam Campaign Medal, or any other honor indicative of Vietnam service.  The Veteran was a member of the United States Army Reserves, stationed in Germany.  He noted this in a May 2006 statement, and at no time has the Veteran maintained that he set foot in the Republic of Vietnam during his military career.  As such, although ischemic heart disease is a disorder which is presumptively-associated with such service (see 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309), the evidence does not indicate that this consideration is warranted in this case.

Despite the presence of current cardiac diagnoses throughout the appellate period, the preponderance of the medical evidence does not support the finding of a relationship between the Veteran's currently-diagnosed disorders and his period of active service.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of a cardiac disorder during service, or within one year thereafter.  Instead, the record establishes that, almost 30 years after separation, the Veteran was diagnosed with various cardiac anomalies.  Following years of ongoing treatment, the record lacks a probative medical opinion linking any cardiac disorder to his period of active duty, or to exposure to herbicides.  While the Board has taken the Veteran's statement regarding long-term symptomatology into account, he has not demonstrated the medical competency to provide an etiological link between any current disorder and his period of active service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for hearing loss, tinnitus, or a heart disorder, and as such the claims must be denied.

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a heart disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


